Title: To George Washington from Timothy Pickering, 2 July 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office. July 2. 1795
          
          The Secretary of War respectfully submits to the President’s inspection a letter to the Governor of Georgia and one to Mr Seagrove relative to the intended treaty with the Creek Indians. A talk to invite the Creeks to the treaty and a draught of instructions to the Commissioners. The two letters are intended to be sent by tomorrow’s post; and by the same post the Secretary supposes it will be proper for him to write to Colonel Hawkins and General Pickens to inform them of their appointment.
          The original letter to Governor Matthews was forwarded early this week by a vessel bound to Savannah. If however any ideas require correction it may be done in a letter covering the duplicate.
          The Secretary also presents to the President a letter from Governor Brooke dated the 19th Ultimo.
          
            Timothy Pickering
          
        